Citation Nr: 1515520	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression and, if so, whether service connection for an acquired psychiatric disorder as secondary to service-connected disabilities, is warranted.

2.  Entitlement to service connection for a right ankle disorder as secondary to service-connected bilateral knee disorders.
      
3.  Entitlement to service connection for a lumbar spine disorder as secondary to service-connected bilateral knee disorders.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO and, in August 2014, he testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  Transcripts of these proceedings are associated with the record on appeal.  

The Board notes that the Veteran has sought to reopen his claim for depression that was denied in a prior February 2004 rating decision.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2014). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.   However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for depression.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.
	
The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from March 2010 through February 2013, which were considered by the agency of original jurisdiction (AOJ) in August and October 2013 supplemental statements of the case, and a transcript of the August 2014 Board videoconference hearing.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for acquired psychiatric, right ankle, and lumbar spine disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in February 2004, the RO denied the Veteran's claim of entitlement to service connection for depression.

2.  Evidence added to the record since the final February 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied the Veteran's claim of entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for depression is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 2004 rating decision, the RO considered the Veteran's service treatment records and post-service treatment records.  At such time, the RO noted that the Veteran had claimed entitlement to service connection for depression as secondary to asthma; however, at such time, service connection had not been established for asthma.  The RO further noted that the Veteran's service treatment records were negative for complaints, diagnosis, or treatment for depression.  It was observed that he received post-service treatment for depression and his VA treatment provided stated that his depression was probably related to asthma.  However, the RO denied service connection for depression as such was not incurred in or caused by service and, because service connection had not been established for asthma, secondary service connection for a disability caused by asthma may not be granted.
	
In February 2004, the Veteran was advised of the decision and his appellate rights. However, the Veteran did not initiate an appeal.  Therefore, the July 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for depression was received prior to the expiration of the appeal period stemming from the February 2004 rating decision.  Specifically, while additional private and VA treatment records were received within the one-year period after the issuance of the February 2004 rating decision, such did not suggest or indicate that the Veteran's depression was related to service or a service-connected disability.  Thus, such cannot be construed as new and material evidence as contemplated in 38 C.F.R. § 3.156(b).  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
			
Thereafter, in September 2008, the Veteran requested to reopen his claim for service connection for depression.  Specifically, he claimed that his depression was secondary to his service-connected right knee disorder, a theory of entitlement not previously advanced.  In connection with this claim, the Veteran submitted an October 2008 statement from Dr. M.A.S. indicating that, over the years, the Veteran's functional impairment, chronic pain, complex medication regimens, financial stresses, changes in functional capacity have contributed significantly to depression.  Dr. M.A.S. further indicated that the Veteran struggled with depression issues associated with his pain, sleep disturbance, functional impairment, and life quality changes, and has complex depressive issues associated with his chronic pain syndrome.

The Veteran was afforded a VA psychiatric examination in July 2009.  At that time, the examiner diagnosed major depressive disorder and cluster B personality traits.  The examiner also opined that the Veteran's depression was not likely caused by, or a result of his "10% service-connected knee problems."  Significantly, the examiner reviewed past psychiatric records and found that the Veteran's symptoms of depression were multifactorial.  Specifically, the Veteran had a history of depression in his family and a history of alcohol and drug abuse.  Also, the Veteran's medical records refer to several nonservice-connected physical problems, such as his asthma, transverse myelitis, and back problems as affecting his mood but specific mention of knee problems affecting his mood were largely absent.  The Veteran also reported a history of marital and family distress that contributed to his mood at times.  

At his November 2010 DRO and August 2014 Board hearings, the Veteran testified that his primary contention was that his depression was secondary to the pain caused by his service-connected disabilities and the fact that such render him unable to participate in his life as he desires, to include playing with his grandchildren.  In this regard, the Board observes that he is currently service-connected for gastroesophageal reflux disease (GERD), status post ventral incisional hernia with bard perfix plug repair with scarring, a left knee disorder, a right knee disorder with scarring, and hemorrhoids.

The Board finds that the evidence received since the February 2004 rating decision is new and material.  Specifically, since the February 2004 decision, additional evidence addressing the bases of the prior final denial has been received, to include the October 2008 statement from Dr. M.A.S. that his current depression is secondary to his "chronic pain syndrome" and the Veteran is service-connected for numerous disabilities, to include his bilateral knee disorder, which he alleges results in chronic pain.  Moreover, while the Board is cognizant of the July 2009 VA examiner's opinion, he limited his consideration solely to the Veteran's service-connected right knee disability.  

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The February 2004 rating decision denied service connection for depression as there was no link between this disability and service or a service-connected disability.  The newly received evidence, to specifically include the October 2008 statement from Dr. M.A.S. and the Veteran's testimony, suggests a nexus between his depression and his service-connected disabilities.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for depression.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
	
As above, with regard to the Veteran's claims for service connection for right ankle and lumbar spine disorders as well as an acquired psychiatric disorder, during the August 2014 Board hearing, he indicated that such disorders were secondary to his service-connected disabilities.  Specifically, the Veteran indicated that his right ankle and lumbar spine disorders were secondary to an altered gait he experienced as a result of his service-connected bilateral knee disorders.  The Veteran also indicated that his acquired psychiatric disorder was secondary to his service-connected disabilities in that he experienced depression as a result of the pain associated with such disorders and was unable to exercise and/or play with his grandchildren.

A review of the claims file shows that the Veteran was diagnosed with right chondromalacia of the patella during service and, by rating decision dated in February 1993, the RO granted service connection for chondromalacia of the right knee.  Subsequently, the Veteran began to experience problems in the left knee and, by rating decision dated in May 2003, the RO granted service connection for loss of medial meniscus height with buckling of the posterior cruciate ligament of the left knee as secondary to chondromalacia of the right knee with patella tendinitis.  Furthermore, subsequent rating decisions granted separate ratings for a surgical scar of the right knee and right knee instability.  The record also shows that, other than his bilateral knee disabilities, the Veteran is service-connected for GERD, status post ventral incisional hernia with bard perfix plug repair with scarring, and hemorrhoids.

The Veteran began having trouble with back pain as early as 1999 and underwent magnetic resonance imaging (MRI) in May 2001 that showed a mild degree of intervertebral disc degeneration and posterior annular bulging at the T12-L1, L4-5, and L5-S1 levels.  He began experiencing joint pain (including ankle pain) as early as June 2002 and was diagnosed with degenerative joint disease (no indication as to which joint(s)) at that time.  A July 2007 private treatment record also notes diagnoses of right Achilles tendon tenosynovitis and tibiotalar arthropathy.  He began experiencing depression as early as 1999 and was subsequently diagnosed with major depressive disorder.  In October 2001 and March 2003 statements, the Veteran's treating VA physician opined that his depressive disorder was likely secondary to the Veteran's nonservice-connected asthma.

In support of his claims, the Veteran has submitted a statement from his private physician relating his claimed disorders to his service-connected bilateral knee disabilities.  Specifically, in an October 2008 statement from Dr. M.A.S., it was noted that the Veteran had struggled with significant pain issues, a complex posttraumatic arthropathy of his right knee, significant back, buttock, and gluteal pain associated with degenerative lumbosacral disk disease, evolving gait disturbance, loss of strength in the right leg, and lumbar disk herniation.  Over the years, functional impairment, chronic pain, complex medical regimens, financial stresses, and changes in functional capacity had contributed significantly to depression and a variety of psychosocial stressors have continued to complicate his functional recovery.  The Veteran struggles, as so many patients with chronic pain do, with depression issues associated with his pain, sleep disturbance, functional impairment, and life quality changes.  He had complex depressive issues associated with his chronic pain syndrome.  Dr. M.A.S. wrote that he and the Veteran had worked hard to improve functional recovery.  He had done a great deal to move forward from his injury and "secondary" evolving difficulties, primarily with his right ankle, Achilles tendon, right knee, patellar tendon, right lower extremity muscle mass, and back problems.  

The Veteran also submitted an August 2008 statement from Dr. J.M.V. in which it was noted that it was "very possible that the [Veteran's] back pain has been related to the knee problem."  

VA and private treatment records confirm that the Veteran has been experiencing several issues with depression, back, and right ankle, and problems with gait disturbance.  Significantly, a September 2004 private treatment records notes that the Veteran struggled with gait disturbance and an October 2005 private treatment record indicated that Veteran experienced weight-bearing, gait, and stance abnormalities.  Also, a July 2007 private treatment record from Dr. M.A.S. shows that the Veteran had diagnoses of Achilles tendon tenosynovitis, on the right, associated with gait disturbance; tibiotalar arthropathy associated with a lower extremity power deficiency, right; polysegmental degenerative lumbosacral disk disease with intermittent sciatic neuralgia; depression; and gait disturbance with strength asymmetries.

In connection with the Veteran's claims, he was afforded VA psychiatric and joints examinations in July 2009.  As above,  the July 2009 VA psychiatric examiner diagnosed major depressive disorder and cluster B personality traits.  The examiner opined that the Veteran's depression was not likely caused by, or a result of his "10% service-connected knee problems."  Significantly, the examiner reviewed past psychiatric records and found that the Veteran's symptoms of depression were multifactorial.  Specifically, the Veteran had a history of depression in his family and a history of alcohol and drug abuse.  Also, the Veteran's medical records refer to several nonservice-connected physical problems, such as his asthma, transverse myelitis, and back problems as affecting his mood but specific mention of knee problems affecting his mood were largely absent.  The Veteran also reported a history of marital and family distress that contributed to his mood at times.  

The July 2009 VA joints examiner diagnosed mild degenerative changes of the thoracic spine and facet arthrosis, L5-S1, and sequelae of remote trauma of the right ankle.  With regard to the lumbar spine, the examiner noted that the Veteran had two operations to remove a herniated nucleus pulposus L5-S1 and had a history of injury to the back while lifting a table in 2004.  With regard to the right ankle disorder, the examiner noted that this was more likely than not caused by his severe pes planus and had nothing to do with the Veteran's right knee problem.  The examiner wrote that the Veteran's right knee, lumbar spine, and right ankle disorders were not related as each is a separate entity.  Specifically, the examiner wrote that one does not "catch" a slipped disc in the back from a right knee condition and one does not cause the other.  Significantly, the examiner wrote that the lumbosacral spine showed a wedging (compression fracture of T12) and that this would not be caused by either a right knee or right ankle disorder.  

The examiner further wrote that it would be pure speculation to opine that the Veteran's depression is specifically related to his right knee disorders since he had so many other problems leading to a 100 percent service-connected disability rating.  The Veteran had a 30 percent rating for hiatal hernia, a 10 percent rating for a right knee condition, a 10 percent rating for tendon inflammation, a noncompensable rating for hemorrhoids, a 10 percent rating for superficial scars of the right knee, a 10 percent rating for a left knee condition, and a 20 percent rating for ventral hernia with an additional 10 percent rating for superficial scars associated with ventral hernia.  Thus, the July 2009 VA examiner wrote that there was no specific relationship between the Veteran's right knee chondromalacia with patella tendinitis and instability to his depression.  

Unfortunately, the July 2009 VA examination reports are inadequate.  Specifically, the July 2009 VA psychiatric examination report is inadequate because it only addressed whether the Veteran's depression was related to his "10% service-connected knee problems" and mistakenly referred to the Veteran's service-connected knee problems as being only 10 percent disabling.  Rather, the Veteran has four separately service-connected disabilities pertaining to the knees, each rated as 10 percent disabling.  Furthermore, the July 2009 VA psychiatric examiner's opinion is inadequate, inasmuch as the physician providing the opinion found that the Veteran's depression had multifactorial causes but, in the Veteran's case, "not likely caused by, or a result of his" knee problems.  The physician did not clearly explain whether "caused by" or "a result of" included proximate and permanent aggravation above a baseline level or address the Veteran's lay statements that his depression was made worse by the pain he experiences in his knees, or consider the pain and limitation caused by his service-connected disabilities as whole.  Finally, such opinion did not appear to take Dr. M.A.S.'s opinion into consideration.   

Similarly, the July 2009 VA joints examination report is inadequate because it only addressed whether the Veteran's lumbar spine and right ankle disorders were related to his service-connected right knee disorder.  The examiner also did not explain whether the Veteran's lumbar spine and right ankle disorders have been proximately or permanently aggravated above a baseline level or address the Veteran's lay statements that his lumbar spine and right ankle disorders have been made worse by an altered gait caused by his service-connected bilateral knee disabilities.  Furthermore, the July 2009 VA joints examination report seems to be based on an inaccurate premise.  Significantly, while the examiner notes that the Veteran first began experiencing back trouble after a 2004 lifting injury, as above, a review of the claims file shows that the Veteran complained of back pain as early as 1999 and was diagnosed with intervertebral disc degeneration and posterior annular bulging in 2001.  Finally, the July 2009 joints opinion is inadequate as it fails to address the private evidence in the claims file which appears to relate the Veteran's right ankle and lumbar spine disabilities to his gait disturbance.  

Significantly, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

With regard to the TDIU claim, a review of the record shows that the Veteran stopped working as a medical assistant in March 2002 and was awarded disability retirement from his employer, the United States Federal Government, in February 2002.  An August 2007 statement from the Veteran's private physician indicates that the Veteran is unable to work due to his medical problems and, in a September 2007 statement, the Veteran's representative wrote that the conditions that precluded the Veteran from working included multiple sclerosis, hiatal hernia, knee condition, lumbosacral disease, and depression.  

In this case, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at or above 
40 percent.  For this reason, application of a TDIU is appropriate so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  To date, no assessment regarding the combined effect of the Veteran's service-connected disabilities has on his functional impairment, to include his employability, has been obtained.  

In this regard, the Board acknowledges that the Federal Circuit recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki 26 Vet. App. 376, 381 (2013) that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability. Therefore, a new examination is required to address this claim.   

Finally, the most recent VA treatment records in the file are dated in February 2013 and the most recent private treatment records in the file are dated in November 2010.  As such, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders and, thereafter, all identified treatment records, to include updated VA treatment records, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed depression, right ankle, and or lumbar spine disabilities since service, particularly VA treatment since February 2013 and private treatment since November 2010.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from February 2013 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, return the claims file to the July 2009 VA psychiatric examiner for an addendum opinion.  If the July 2009 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions.  The rationale for any opinion offered should be provided.  
	
(a) Is it at least as likely as not that any currently diagnosed acquired psychiatric disorder is caused by any of the Veteran's service-connected disabilities, either singularly or jointly, to include as a result of the pain associated with such disorders and/or his inability to participate in his life as he desires, to include exercising or playing with his grandchildren, due to the limitations associated with such disorders?

(b) Is it at least as likely as not that any currently diagnosed acquired psychiatric disorder was aggravated by any of the Veteran's service-connected disabilities, either singularly or jointly, to include as a result of the pain associated with such disorders and/or his inability to participate in his life as he desires, to include exercising or playing with his grandchildren, due to the limitations associated with such disorders?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

Specifically, the July 2009 VA psychiatric examiner should address the October 2008 statement from Dr. M.A.S., wherein it was noted that the Veteran's depressive issues were associated with his chronic pain syndrome.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the onset of his psychiatric disorder.  The rationale for any opinion offered should be provided.

3. After obtaining any outstanding treatment records, return the claims file to the July 2009 VA joints examiner for an addendum opinion.  If the July 2009 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions.  The rationale for any opinion offered should be provided.  

Right Ankle Disorder

(a) Is it at least as likely as not that any currently diagnosed right ankle disorder is caused by the Veteran's service-connected bilateral knee disabilities (to include gait disturbances)?  

(b) Is it at least as likely as not that any currently diagnosed right ankle disorder is aggravated by the Veteran's service-connected bilateral knee disabilities (to include gait disturbances)?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

Specifically, the July 2009 VA joints examiner should address the October 2008 statement from Dr. M.A.S., wherein it was noted that the Veteran's injury resulted in "secondary" evolving difficulties, including his right ankle; a September 2004 private treatment records noting that the Veteran struggled with gait disturbance; an October 2005 private treatment record indicating that Veteran experienced weight-bearing, gait, and stance abnormalities; and a July 2007 private treatment record from Dr. M.A.S., showing that the Veteran had diagnoses of Achilles tendon tenosynovitis, on the right, associated with gait disturbance as well as tibiotalar arthropathy associated with a lower extremity power deficiency, right, as well as gait disturbance with strength asymmetries.

Lumbar Spine Disorder

(a) Is it at least as likely as not that any currently diagnosed lumbar spine disorder is caused by the Veteran's service-connected bilateral knee disabilities (to include gait disturbances)?  

(b) Is it at least as likely as not that any currently diagnosed lumbar spine disorder is aggravated by the Veteran's service-connected bilateral knee disabilities (to include gait disturbances)?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

Specifically, the July 2009 VA joints examiner should address the fact that the Veteran began having back problems as early as 1999 and prior to a 2004 lifting injury.  The examiner should also consider the October 2008 statement from Dr. M.A.S., wherein it was noted that the Veteran's injury resulted in "secondary" evolving difficulties, including back problems; an August 2008 statement from Dr. J.M.V. in which it was noted that it was "very possible that the [Veteran's] back pain has been related to the knee problem;" a September 2004 private treatment record wherein it was noted that the Veteran struggled with gait disturbance; an October 2005 private treatment record indicating that Veteran experienced weight-bearing, gait, and stance abnormalities; and a July 2007 private treatment record from Dr. M.A.S. showing that the Veteran had polysegmental degenerative lumbosacral disk disease with intermittent sciatic neuralgia as well as gait disturbance with strength asymmetries.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the onset of his orthopedic disorders.  The rationale for any opinion offered should be provided.
	
4. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA general examination.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file. 

Significantly, the examiner should describe the functional effects of each service-connected disability- currently, GERD, status post ventral incisional hernia with bard perfix plug repair with scarring, a left knee disability, a right knee disability with scarring, and hemorrhoids -on the Veteran's ability to perform the activities of daily living, to include the physical acts required for employment. 

Then, the physician must discuss the combined effects of all service-connected disabilities , on the Veteran's ability to perform the activities of daily living, to include the physical acts required for employment. 

In offering any opinion, the examiner(s) should consider an August 2007 statement from the Veteran's private physician indicates that the Veteran is unable to work due to his medical problems.  All opinions expressed should be accompanied by supporting rationale.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


